
	
		I
		112th CONGRESS
		1st Session
		H. R. 492
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Holt (for
			 himself, Mr. Inslee,
			 Mrs. Capps,
			 Mr. Pallone,
			 Mr. Frank of Massachusetts,
			 Ms. Lee of California,
			 Mr. Yarmuth,
			 Mr. Connolly of Virginia,
			 Mr. Hinchey,
			 Mr. Garamendi,
			 Ms. Woolsey,
			 Ms. Sutton,
			 Mr. Farr, Mr. Grijalva, Mr.
			 Jackson of Illinois, Ms. Pingree of
			 Maine, Mr. Braley of Iowa,
			 Mr. Cohen,
			 Ms. Speier, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Oil Pollution Act of 1990 to require
		  responsible parties to pay the full cost of offshore oil spills, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Big Oil Bailout Prevention Act of
			 2011.
		2.Removal of limits on
			 liability for offshore facilities
			(a)In
			 generalSection 1004(a) of
			 the Oil Pollution Act of 1990 is amended—
				(1)in paragraph (2),
			 by inserting and after the semicolon;
				(2)by striking
			 paragraph (3); and
				(3)by redesignating
			 paragraph (4) as paragraph (3).
				(b)Conforming
			 amendmentsSection 1004(b)(2) of the Oil Pollution Act of 1990 is
			 amended by striking the second sentence.
			(c)Effective
			 dateThe amendments made by this section take effect on April 15,
			 2010.
			
